            Case 1:19-cv-00009-RBW Document 8 Filed 04/22/19 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

MIDDLE EAST FORUM,                  )
                                    )
                        Plaintiff,  )                 Civil Action No. 19-009 (RBW)
                                    )
      v.                            )
                                    )
U.S. DEPARTMENT OF STATE,           )
                                    )
                        Defendant.  )
____________________________________)

                                              ANSWER

       Defendant United States Department of State (the “State Department”) hereby answers

Plaintiff Middle East Forum’s complaint for declaratory and injunctive relief (the “Complaint”),

ECF No. 1, in this Freedom of Information Act (“FOIA”) case as follows:

       1.      This paragraph consists of Plaintiff’s characterization of this action, to which no

response is required. To the extent a response is required, Defendant denies. In addition,

Defendant avers that the FOIA request at issue was submitted to the State Department and not to

the U.S. Agency for International Development (“USAID”).

       2.      This paragraph contains Plaintiff’s conclusion of law, to which no response is

required. To the extent a response is required, Defendant denies.

       3.      Defendant admits that Plaintiff requested a fee waiver for its FOIA request. The

remainder of this paragraph consists of Plaintiff’s characterization of its request letter. The

request letter speaks for itself and is the best evidence of its contents. Defendant respectfully

refers the Court to that letter for a complete and accurate statement of its contents.

       4.      This paragraph consists of Plaintiff’s further characterization of its request letter.

The request letter speaks for itself and is the best evidence of its contents. Defendant respectfully

refers the Court to that letter for a complete and accurate statement of its contents.
              Case 1:19-cv-00009-RBW Document 8 Filed 04/22/19 Page 2 of 6



        4.       Admit as of the date of this Complaint.1

        5.       This paragraph contains Plaintiff’s conclusion of law, to which no response is

required. To the extent a response is required, Defendant denies.

        6.       This paragraph consists of Plaintiff’s characterization of this action, to which no

response is required. To the extent a response is required, Defendant denies. To the extent that

Plaintiff asserts that a suit against the State Department can be used to compel USAID to produce

records, Defendant denies.

                                               PARTIES

        7.       Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

        8.       Defendant admits that it is a federal agency headquartered in Washington, DC.

                                   JURISDICTION AND VENUE

        10-11. These paragraphs contain Plaintiff’s conclusion of law, to which no response is

required. 2

                                    FACTUAL BACKGROUND

        12.      Defendant lacks knowledge or information sufficient to form a belief as to truth of

the allegation that Plaintiff submitted a FOIA request to USAID on July 12, 2018, or the allegation

regarding the records sought by any such request to USAID. Defendant further avers that Plaintiff

sent a FOIA request dated July 12, 2018, to State. The request letter speaks for itself and is the




1
        This Answer contains two paragraph 4s because there are two paragraph 4s in the
        Complaint.
2
        This Answer does not include a paragraph 9 because there is no paragraph 9 in the
        Complaint.


                                                    2
             Case 1:19-cv-00009-RBW Document 8 Filed 04/22/19 Page 3 of 6



best evidence of its contents. Defendant respectfully refers the Court to that letter for a complete

and accurate statement of its contents.

       13-16. These paragraphs consist of Plaintiff’s further characterization of its request letter.

The request letter speaks for itself and is the best evidence of its contents. Defendant respectfully

refers the Court to that letter for a complete and accurate statement of its contents.

                         Defendant’s Reply and Subsequent Proceedings

       17.      Defendant admits that it sent Plaintiff an acknowledgement letter dated September

14, 2018, via mail. The remainder of this paragraph consists of Plaintiff’s characterization of

Defendant’s September 14, 2018, letter. The letter speaks for itself and is the best evidence of its

contents. Defendant respectfully refers the Court to that letter for a complete and accurate

statement of its contents. The last sentence of this paragraph contains a conclusion of law to

which no response is required.

       18.      This paragraph consists of Plaintiff’s further characterization of Defendant’s

September 14, 2018, letter. The letter speaks for itself and is the best evidence of its contents.

Defendant respectfully refers the Court to that letter for a complete and accurate statement of its

contents. The second sentence of this paragraph contains a conclusion of law to which no

response is required.

       19-21. These paragraphs consist of Plaintiff’s further characterization of Defendant’s

September 14, 2018, letter. The letter speaks for itself and is the best evidence of its contents.

Defendant respectfully refers the Court to that letter for a complete and accurate statement of its

contents.

       22.      Defendant admits that no further correspondence took place between Plaintiff and

Defendant as of the date of this Complaint.




                                                   3
             Case 1:19-cv-00009-RBW Document 8 Filed 04/22/19 Page 4 of 6



       23.      Defendant admits that as of the date of this Complaint, it had not notified Plaintiff

of a production schedule. The remainder of this paragraph contains Plaintiff’s conclusions of law

to which no response is required; to the extent a response is required, Defendant denies.

       24-25. These paragraphs contain Plaintiff’s conclusions of law to which no response is

required.

                                           ARGUMENTS

       24.      Denied as written. 3

       25-27. These paragraphs contain Plaintiff’s characterization of the FOIA and related

caselaw, to which no response is required. The FOIA and cited caselaw speak for themselves and

are the best evidence of their contents. Defendant respectfully refers the Court to the FOIA and

cited caselaw for a full and accurate statement of their contents. 4

       28-29. These paragraphs contain Plaintiff’s conclusions of law, to which no response is

required. To the extent a response is required, Defendant denies.

                 FIRST CLAIM FOR RELIEF Seeking Declaratory Judgment

       28.      Defendant repeats and realleges each and every response heretofore made with the

same force and effect as if the same were set forth fully herein. 5

       29.      This paragraph contains Plaintiff’s conclusions of law, to which no response is

required. 6 To the extent a response is required, Defendant denies.



3
       This Answer contains two paragraph 24s because there are two paragraph 24s in the
       Complaint.
4
       This Answer contains two paragraph 25s because there are two paragraph 25s in the
       Complaint.
5
       This Answer contains two paragraph 28s because there are two paragraph 28s in the
       Complaint.
6
       This Answer contains two paragraph 29s because there are two paragraph 29s in the
       Complaint.


                                                   4
             Case 1:19-cv-00009-RBW Document 8 Filed 04/22/19 Page 5 of 6



       30.      This paragraph consists of Plaintiff’s requests for relief, to which no response is

required. Defendant denies that Plaintiff is entitled to the relief requested.

                   SECOND CLAIM FOR RELIEF Seeking Injunctive Relief

       31.      Defendant repeats and realleges each and every response heretofore made with the

same force and effect as if the same were set forth fully herein.

       32.      This paragraph contains Plaintiff’s conclusions of law, to which no response is

required. To the extent a response is required, Defendant denies.

       33.      This paragraph consists of Plaintiff’s request for relief, to which no response is

required. Defendant denies that Plaintiff is entitled to the relief requested.

       34.      This paragraph consists of Plaintiff’s requests for relief, to which no response is

required. Defendant denies that Plaintiff is entitled to the relief requested.

                     THIRD CLAIM FOR RELIEF Seeking Costs and Fees

       35.      Defendant repeats and realleges each and every response heretofore made with the

same force and effect as if the same were set forth fully herein.

       36.      This paragraph contains Plaintiff’s characterization of the FOIA, to which no

response is required. The FOIA speaks for itself and is the best evidence of its contents.

Defendant respectfully refers the Court to the FOIA for a full and accurate statement of its

contents.

       37.      This paragraph contains Plaintiff’s conclusions of law, to which no response is

required. To the extent a response is required, Defendant denies.

       38.      This paragraph consists of Plaintiff’s requests for relief, to which no response is

required. Defendant denies that Plaintiff is entitled to the relief requested.




                                                   5
             Case 1:19-cv-00009-RBW Document 8 Filed 04/22/19 Page 6 of 6



       The remaining, unnumbered paragraph of the Complaint consists of Plaintiff’s requests for

relief, to which no response is required. Defendant denies that Plaintiff is entitled to the relief

requested.

       Defendant hereby denies each and every allegation in the Complaint not expressly

answered or qualified above.

                                    AFFIRMATIVE DEFENSE

       Defendant reserves its right to amend, alter and supplement the affirmative defense

contained in this Answer as the facts and circumstances giving rise to the Complaint becomes

known to Defendant through the course of this litigation.

       The FOIA request that is the subject of this lawsuit implicates certain information that is

protected from disclosure by one or more statutory exemptions. Disclosure of such information is

not required or permitted. See 5 U.S.C. § 552.

Dated: April 22, 2019
                                               Respectfully submitted,

                                               JESSIE K. LIU, D.C. Bar # 472845
                                               United States Attorney

                                               DANIEL F. VAN HORN, D.C. Bar # 924092
                                               Chief, Civil Division

                                               By: /s/ Marsha W. Yee
                                               MARSHA W. YEE
                                               Assistant United States Attorney
                                               Civil Division
                                               United States Attorney’s Office
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               Telephone: (202) 252-2539
                                               Email: Marsha.Yee@usdoj.gov

                                               Counsel for Defendant




                                                   6
